Citation Nr: 1542326	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-31 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic rhinitis.

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to an initial compensable rating for left stomach scar, claimed as MRSA scar of the left flank.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from November 2007 to May 2012.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2012 rating decision, by the San Diego, California, Regional Office (RO), which granted service connection for allergic rhinitis, hypertension, and left stomach scar (claimed as MRSA scar on the left flank), each assigned a 0 percent disability rating, effective May 19, 2012.  The Veteran perfected a timely appeal of that decision.  

As a final preliminary matter, the Board notes that a review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the claims being decided herein, other than an Appellant's Brief the Veteran's service representative dated February 4, 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable evaluation for his service-connected allergic rhinitis, hypertension, and left stomach scar.  The Veteran maintains that his disabilities are more disabling than currently evaluated.  In his substantive appeal, dated in November 2013, the Veteran indicated that he has problems with nasal drip that wakes him up at night because his throat gets sore and itchy.  The Veteran related that his blood pressure has remained high after service, and he suffers from regular headaches that might be related to his hypertension.  The Veteran also reported that the scar on his stomach gets red with puss coming out of it.  He therefore contends that a higher initial rating is warranted for each of his disabilities.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The most recent VA examination addressing the claimed disabilities was conducted in June 2012.  Thus, this evidence is inadequate to assess the Veteran's current level of severity, since this examination is more than 3 years old now.  In addition, there is a braod assertion of increased severity.  Therefore, a new VA examination is required to assess the current levels of severity of the Veteran's allergic rhinitis, hypertension, and left stomach scar.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

In light of the assertions made by the Veteran and his representative, the Board finds that the Veteran should be afforded another examination to ascertain the severity of his claimed disabilities, to include allergic rhinitis, hypertension, and left stomach scar.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); VAOPGCPREC 11-95.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should request the Veteran to identify all medical care providers, including VA as well as non-VA, who may possess additional records referable to treatment for his service-connected disorders since June 2012.  After the Veteran has signed the appropriate releases, any identified records of pertinent medical treatment should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If VA cannot obtain records identified by the veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).  

2.  After completing the development requested above, the AOJ should schedule the Veteran for VA examination by an ear, nose, and throat (ENT) physician to determine the current severity and all manifestations of his service-connected allergic rhinitis.  A complete rationale for any opinion expressed shall be provided.  

3.  The RO shall schedule the Veteran for a VA medical examination to assess the severity of his service-connected hypertension.  All indicated tests and studies are to be performed and current blood pressure readings should be recorded.  

4.  Schedule the Veteran for an appropriate examination to determine the current severity of his the residual left stomach scar from MRSA removal.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.  

5.  Thereafter, the AOJ should readjudicate the issues on appeal on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC).  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. N. SCHWARTZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




